Citation Nr: 0843524	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO. 07-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for seborrheic 
dermatitis; and if so whether service connection may be 
granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the November 2004 
rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO), which found no 
new and material evidence to reopen the claim for service 
connection for seborrheic dermatitis. 

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in November 2008. A 
transcript of that hearing is of record and associated with 
the claims folder. 

The Board presently finds that new and material evidence has 
been received to reopen the claim and will REMAND the claim 
of service connection for seborrheic dermatitis to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
compliance with the duty to assist.


FINDINGS OF FACT

1. The Board denied service connection for a skin condition 
(seborrheic dermatitis ) in June 1972. 

2. Evidence received subsequent to the June 1972 Board 
decision raises a reasonable possibility of substantiating 
the claim of service connection for seborrheic dermatitis. 


CONCLUSIONS OF LAW

1. The June 1972 Board decision which denied service 
connection for a skin condition (seborrheic dermatitis ) is 
final. 38 U.S.C.A. § 7104 (West 2002);
38 C.F.R. § 3.156 (2008).

2. Evidence submitted subsequent to the June 1972 Board 
denial of service connection for a skin condition (seborrheic 
dermatitis ), is new and material, and the claim is reopened. 
38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.156(a)(b), 20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a skin disorder that was 
incurred during active service in Vietnam. He presently 
argues that he has submitted new and material evidence to 
reopen the claim, which was last denied in June 1972 and was 
not then appealed. The Board presently finds that new and 
material evidence has been submitted and will reopen the 
claim. Because the Board presently finds that new and 
material evidence sufficient to reopen the claim has been 
submitted, any notice deficiencies under the law do not inure 
to the veteran's prejudice. Bernard v. Brown, 4 Vet. App. 384 
(1993) (Holding in part that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby. ).


Reopening of the Claim

A prior decision of the Board is final. 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §, 20.1100 (2008). However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim. Manio v. 
Derwinski, 1 Vet. App 145 (1991). When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105 (2008). 

The regulations define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a). 
The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). As noted, it is the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, irrespective of the RO's determination. Wakeford v. 
Brown, 8 Vet. App. 237 (1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 

New and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision if a 
timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans Appeals 
without consideration in that decision in accordance with the 
provisions of § 20.1304(b)(1) of this chapter), will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period. 

The record in June 1972 included the veteran's service 
medical records, which showed that he had been treated on 
three occasions during active service for tinea cruris. His 
August 1968 separation examination showed no complaints, 
symptoms, or diagnoses of any skin disorder. In October 1971, 
(post-service), the veteran was treated for seborrheic 
dermatitis. The June 1972 Board decision denying service 
connection for seborrheic dermatitis was based on the finding 
that the disorder was not incurred in service. 

Evidence submitted subsequent to the June 1972 Board decision 
includes a May 2005 buddy statement from a high school friend 
who served in Vietnam with the veteran; a February 2008 VA 
dermatology examination; and the veteran's January 2008 and 
November 2008 testimony at RO and Video-conference Board 
hearings. 

The evidence that is both new and material is the veteran's 
hearing testimony at his RO hearing in January 2008, his 
videoconference hearing in November 2008 before the 
undersigned VLJ, and his buddy statement from a high school 
friend who served in Vietnam with the veteran. 

The veteran testified in January 2008 and November 2008 that 
(contrary to his service medical records), he was treated for 
dermatitis of his face chest, nose, arms, and behind his 
ears, while serving in Vietnam. He stated that he was treated 
on two occasions with a salve, and that he first received 
treatment for the condition after service within six months 
of his service discharge. He testified at both hearings that 
he continues to receive treatment for the condition to this 
date. 

Paradoxically, the veteran has argued against his claim in 
arguing that in-service treatments for tinea cruris during 
active service are not relevant to the present attempt to 
reopen the claim. The veteran (and the he Board) are not 
qualified to render such an opinion that one dermatological 
disorder is distinct from another. Such an determination 
requires competent medical evidence. By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

The veteran's subjective report that he continues to be 
treated for a skin disorder, characterized by physicians as 
dermatitis, is competent. He can provide competent lay 
evidence of continued symptoms, since shortly after one year 
from separation from service and continuing thereafter. 
"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

Additional new and material evidence presented is the 
statement receive by VA from the veteran's high school friend 
who served in Vietnam at the same time as the veteran. His 
buddy, M.L. indicated, in pertinent part, that he and the 
veteran attended high school and worked at the same company 
for one year prior to entering the Army. While serving in 
Vietnam, he met the veteran on three occasions in 1967. He 
related that the veteran had a bad rash on his face, head, 
and chest which was red in color, flaked, and was bleeding in 
small spots. 

The Board finds that the veteran and his high school buddy 
that served in Vietnam at the same time as he did are both 
competent to testify that the veteran had a red rash on his 
head, chest and face while serving in Vietnam. 

For the limited purpose of determining its materiality to 
reopen the claim, the veteran's testimony and the statement 
of his high school friend, are presumed to be credible. 
Justus, supra., Spalding v. Brown, 10 Vet. App. 6, 10 (1997); 
Justus v. Principi, 3 Vet. App. 510, 512 (1992). Both the 
veteran's hearing testimony and his friend's statement are 
material as their statements relate to an unestablished fact 
necessary to substantiate the claim - the possibility that 
the veteran incurred a rash (seborrheic dermatitis) of the 
face, chest, and head in service. 

Because the veteran has presented both new and material 
evidence, the claim is reopened. 

Although the veteran was afforded a VA medical examination in 
February 2008, thus indicating that the RO conducted a de 
facto reopening of the claim, and the examination found that 
the veteran had no evidence of tinea cruris and but less than 
five percent of skin surface effected by dermatitis, the 
claims folder was not present during the examination; and the 
veteran appears to have symptoms of a skin disorder, albeit 
minimal. See Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder); and McClain v. Nicholson, 21 Vet. 
App. 319 (2007) (The requirement of a "current disability" 
is satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim). Ferenc v. Nicholson, 20 Vet. App. 58 
(2006) (Discussing the distinction in the terms 
"compensation," "rating," and "service connection" as 
although related, each having a distinct meaning as specified 
by Congress). 


ORDER

New and material evidence to reopen the claim of service 
connection for seborrheic dermatitis has been submitted, and 
to this extent only, the claim is granted.


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim. An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim. 38 C.F.R. § 3.159(c)(4). 

The veteran will be provided a VA dermatology examination to 
determine the etiology of his seborrheic dermatitis. It 
should be determined if he has a dermatological condition 
incurred in service and if that is the same dermatological 
condition that he has to date. 

Based on the foregoing, this case is REMANDED for the 
following:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for a skin 
disorder that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2. After the passage of a reasonable 
amount of time or upon the veteran's 
response, the veteran will undergo a VA 
dermatology examination to ascertain 
whether any current skin disorder(s) are 
related to any in-service incident, 
including treatment for tinea cruris. The 
following considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b. After conducting any necessary 
clinical studies and appropriate 
interviews with the veteran, the 
examiner must address whether the 
veteran has a dermatological 
disorder that is the result of 
service. If the examiner is unable 
to make a determination without 
resorting to mere speculation the 
examiner should so state. A 
rationale must be provided for any 
findings rendered. 

3. After completion of the above, and any 
additional development of the evidence, 
the AMC/RO should review the record, to 
include all additional evidence, and 
readjudicate the claim. If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be issued a supplemental statement 
of the case, and afforded the opportunity 
to respond. The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


